 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        UNITED STATES OF AMERICA,                        CASE NO. CR17-5188RBL
 9
                               Plaintiff,                ORDER ON DEFENDANT’S MOTION
10              v.                                       FOR BOND PENDING APPEAL

11      GERALD C. CARLSON,

12                             Defendant.

13

14          THIS MATTER is before the Court on Defendant Carlson’s renewed Urgent Motion for

15   Release Pending Appeal [Dkt. #61-1, No. 18-30096]. Carlson initially filed his motion in the

16   Ninth Circuit, and that court referred the motion here to consider whether exceptional

17   circumstances for bail pending appeal exist under 81 U.S.C. § 3145(c) [Dkt. #87, No. 18-30096].

18   The Court has reviewed the materials, including the Declaration of Dr. James Pelton [Dkt. #90].

19   For the following reasons, the Motion for Release Pending Appeal is DENIED.

20                                              I. FACTS

21          Magistrate Judge Creatura entered an order releasing Carlson on bond pending his trial.

22   [Dkt. Nos. 16, 17, 20, 22]. While he was on bond, Carlson committed two violations of the terms

23   of his release. On October 12, 2017, the magistrate judge found that Carlson violated the terms

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 1
 1   of his bond by using controlled substances. [Dkt. #35]. On December 12, 2017, the magistrate

 2   judge found that he violated the terms of his bond by using alcohol. [Dkt. #37].

 3           A jury found Carlson guilty of one count of possessing 50 grams or more of

 4   methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

 5   The jury also found Carlson guilty of possessing a firearm in furtherance of a drug-trafficking

 6   crime in violation of 18 U.S.C. § 924(c)(1)(A) and (2). This Court remanded Carlson to custody

 7   immediately after the jury’s guilty verdicts. [Dkt. #61].

 8           This Court entered judgment and sentenced Carlson to 180 months of imprisonment, the

 9   mandatory minimum sentence applicable to Carlson’s offenses. [Dkt. #77]. He has not

10   previously sought release pending appeal. His sentence on the narcotics count alone was 120

11   months. [Dkt. #77].

12                                             II. THE MOTION

13           Carlson now moves for release pending appeal. To date, the opening and answering

14   briefs have been filed with the Ninth Circuit and Carlson’s reply brief is due shortly. See United

15   States v. Carlson, C.A. No. 18-30096. In his motion, Carlson argues that he has a hip condition

16   that, together with his congestive heart failure and diabetes, constitutes exceptional

17   circumstances justifying his release.

18                                              III. ANALYSIS

19           In general, persons convicted of federal crimes are not eligible for release pending appeal

20   unless a court finds “‘(A) by clear and convincing evidence that the person is not likely to flee or

21   pose a danger to the safety of any other person or the community if released . . . and (B) that the

22   appeal is not for the purpose of delay, and raises a substantial question of law or fact likely to

23   result in (i) reversal, (ii) an order for a new trial, (iii) a sentence that does not include a term of

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 2
 1   imprisonment, or (iv) a reduced sentence to a term of imprisonment less than the total of the time

 2   already served plus the expected duration of the appeal process.’” United States v. Garcia, 340

 3   F.3d 1013, 1015 (9th Cir. 2003) (emphasis added) (quoting 18 U.S.C. § 3143(b)(1)). “A

 4   substantial question is ‘fairly debatable,’ or ‘fairly doubtful.’” United States v. Handy, 761 F.2d

 5   1279, 1283 (9th Cir. 1985) (internal citations omitted) (substantial question must be “one of

 6   more substance than would be necessary to a finding that it was not frivolous.”) (quotation

 7   omitted).

 8          Thus, while a defendant is presumptively entitled to release before trial, Congress,

 9   through Section 3143(b), presumes detention after an adjudication of guilt. Quoting the

10   legislative history, the Second Circuit has explained that, “‘[o]nce guilt . . . has been

11   established[,] there is no reason to favor release pending imposition of sentence or appeal.’ . . .

12   [T]he government [has a] strong and obvious . . . interest in detaining defendants who have been

13   found guilty beyond a reasonable doubt of serious crimes: such detention promotes public safety

14   by removing a presumptively dangerous person from the community; it also encourages general

15   respect for the law by signaling that a guilty person will not be able to avoid or delay imposition

16   and service of the sentence prescribed by law.” United States v. Abuhamra, 389 F.3d 309, 319-

17   320 (2d Cir. 2004) (quoting S. Rep. No. 225, 98th Cong., 1st Sess. 26 (1983)).

18          More importantly, for defendants like Carlson, who have been convicted of narcotics

19   offenses that carry a maximum penalty of ten years or more of imprisonment, detention

20   following a guilty verdict is mandatory. See 18 U.S.C. § 3143(b)(2) and 18 U.S.C. §

21   3142(f)(1)(C). Such defendants are only eligible for bond pending appeal if, in addition to the

22   showing required under 18 U.S.C. § 3143(b)(1), the defendant also “clearly show[s]” that

23   “exceptional reasons” justify release pending appeal. 18 U.S.C. § 3145(c); see also Garcia, 340

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 3
 1   F.3d at 1015 (“exceptional reasons” requirement is “an additional condition” imposed by §

 2   3145(c)); United States v. Larue, 478 F.3d 924, 925 (8th Cir. 2007) (“the only possible avenue of

 3   post-trial release would be the showing of the existence of ‘exceptional reasons why [his]

 4   detention would not be appropriate’”) (emphasis added) (quoting § 3145(c)).

 5          Carlson has not met either the general standard or the one that applies to defendants who

 6   have been convicted of serious drug offenses. He has not met the general standard because he

 7   cannot satisfy the general test for bond pending appeal. He has not shown by clear and

 8   convincing evidence that he is unlikely to pose a danger to the safety of the community in light

 9   of his use of controlled substances when he was released pending trial. While he contends that he

10   had only minor violations of the terms of his supervised release, his use of controlled substances

11   is a signal that he remained involved in the drug world, which poses a risk to the community.

12   Additionally, Section 3145(c) requires a higher showing for serious drug offenses because they

13   are presumed dangerous to the community.

14          And, given the length of his sentence, Carlson also has incentive to flee. Although he

15   suffers from medical conditions, this alone will not keep him from fleeing a lengthy period of

16   incarceration.

17          More importantly, he also cannot show that his appeal is likely to result in an order

18   reversing his conviction, affording him a new trial, or reducing his sentence. Carlson presses two

19   issues on appeal, both of which lack merit. His contention that he was denied counsel of his

20   choosing fails to establish an abuse of discretion because his counsel represented that she was

21   prepared to go to trial, his motion came at the very last minute, he failed to identify alternative

22   counsel, and the conflict between Carlson and his counsel was not irreconcilable. Further,

23   Carlson had incentive to delay the trial and remain free on bond, and the court identified

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 4
 1   scheduling conflicts that meant that granting the motion would have burdened the court’s

 2   schedule as well as inconvenienced the government’s witnesses and the potential jurors who

 3   were waiting for the trial to begin.

 4          Carlson’s second contention, that this Court erred in allowing Special Agent Jewell to

 5   testify regarding his experience investigating drug criminals and their use of firearms, lacks

 6   merit. The testimony was short, general, and helped the jury to understand how the items found

 7   in Carlson’s home showed that he was a dealer and not merely a well-supplied user.

 8          Even if Carlson could meet the general standard for post-conviction release, Carlson’s

 9   proffered “exceptional reasons”—his health conditions—fall far short of §3145(c)’s exacting

10   release standards. The “exceptional reasons” that Carlson sets out in support of his Section

11   3145(c) claim do not demonstrate that he should be released. Carlson essentially argues that his

12   health makes prison unusually harsh for him, especially without hip replacement surgery, and

13   that he should be released so that he can have hip surgery. United States v. Koon, 6 F.3d 561, 564

14   n.8 (9th Cir. 1993) (recognizing that ill health “might” make confinement unduly harsh). But that

15   is not an exceptional reason. Carlson’s evidence that his in-custody medical treatment is

16   inadequate is scant. The Bureau of Prisons designated Carlson for transfer to the Federal Medical

17   Center at Rochester months ago, and the Court is informed that the transfer is complete, because

18   the necessary bed is available.

19          Carlson asks this Court for release to permit a hip surgery but by his own admission such

20   a surgery could not occur for at least two months because of his doctor’s schedule. See [Dkt. #88

21   at 4] (noting that his surgeon is scheduling “two months out”). Carlson’s claim that he will die

22   without hip replacement surgery depends on his assertion that he was scheduled for hip

23   replacement surgery before he was incarcerated and the surgery was urgently necessary to

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 5
 1   addressing his heart condition and his diabetes. But the records he cites show that his physician

 2   recommended hip replacement surgery because “the patient has failed appropriate non-operative

 3   care” and “would like to proceed with surgical intervention.” [Dkt. #88-1 at 19]. They do not

 4   show that his physician concluded that he would die prematurely without the surgery, or even

 5   that the surgery was actually scheduled. Id. at 19, 23. And while he has submitted medical

 6   records, he did not submit any declarations from his doctors regarding the risks that such a

 7   surgery would entail given his other medical conditions and his unwillingness to follow his

 8   doctor’s recommendations.

 9          Carlson’s records reflect that he told Bureau of Prisons physicians that he was planning to

10   have surgery but had been advised by his physician to make some lifestyle changes first. [Dkt.

11   #88-2 at 6] (Carlson “reported that he was scheduled to have left hip replacement prior to this

12   incarceration but he had to stop chewing tobacco, eat healthy, and stop using street drugs.”).

13          Dr. Pelton reviewed the Bureau of Prison Electronic Medical Record (BEMR) and was

14   unable to locate any record suggesting such surgery had been approved by a medical doctor, or

15   any treating physician. In the opinion of Dr. Pelton, because of his weight, and his severe

16   cardiomyopathy with low Ejection Fraction, Carlson is currently at a high risk of serious

17   complications were he to have hip replacement surgery. Should he meet the criteria for hip

18   replacement surgery and have hip replacement surgery while in the BOP, such surgeries are

19   typically completed when an inmate is designated to medical centers or other locations with in-

20   house Physical Therapy, due to the importance of post-operative physical therapy. In-house

21   Physical Therapy is available at FMC Rochester.

22          Moreover, Dr. Pelton’s review of the BEMR records also indicates his diabetes appears

23   to be well controlled, as demonstrated in recent labs. Additionally, his review indicates that the

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 6
 1   past episode of hypoglycemia was not the result of the wrong insulin, but would appear to have

 2   been due to insulin being given and then possibly Carlson not eating after receiving the insulin.

 3          Given his move to the Federal Medical Facility in Rochester, Minnesota, there is little

 4   reason now to release him on unsubstantiated assertions.

 5          Because Carlson has failed to establish that exceptional reasons justify his release, the

 6   Urgent Motion for Release Pending Appeal is DENIED.

 7          IT IS SO ORDERED.

 8          Dated this 16th day of May, 2019.

 9

10                                                        A
                                                          Ronald B. Leighton
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT’S MOTION FOR
     BOND PENDING APPEAL - 7
